Citation Nr: 0635252	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right chest area with a retained 
foreign body, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 through March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The case is now before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for service 
connected residuals of a shell fragment wound of the right 
chest area with a retained foreign body.  His disability is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).  In June 2005, the 
Board remanded this matter to afford the veteran the 
opportunity to submit information regarding his treatment 
with both VA and private medical providers.  In particular, 
remand instruction number 1 ordered the RO to obtain 
information regarding the veteran's medical care providers 
and "after securing the necessary release(s), the RO should 
attempt to obtain those records identified by the veteran."  
38 C.F.R. § 3.159(c)(1) and (2) requires VA to assist the 
veteran in obtaining such records.

In September 2005, the veteran submitted a statement 
indicating that he was treating with a Dr. Burch at the VA 
medical center in Birmingham, Alabama, and with his family 
doctor.  The September 2005 letter from Dr. Shaffer, the 
veteran's family physician, states that the veteran was 
examined in August 2005 regarding his claimed disability.  
The veteran submitted a signed authorization to obtain 
records from Dr. Shaffer.  Despite the Board's order to 
assist the veteran in obtaining relevant medical evidence, 
and despite the veteran's submission of information adequate 
to allow VA to assist, the RO failed to obtain records either 
from the VA medical center in Birmingham, Alabama, or from 
Dr. Shaffer.  In addition, the April 2006 VA examination 
report references a March 2004 chest x-ray, presumably a VA 
x-ray, which does not appear in the claims folder.  Because 
these records do not appear in the claims folder, and because 
the record is devoid of evidence that the RO attempted to 
obtain these records, the RO failed to follow the June 2005 
remand order.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West,  
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the veteran, including full 
compliance with the June 2005 Board 
Remand, by obtaining all relevant medical 
evidence with regard to the veteran's 
claim, including all VA treatment records 
and any treatment records from private 
physicians identified by the veteran, 
including Dr. Shaffer.  Associate all 
records obtained with the claims folder. 
 
2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).








_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


